PER CURIAM.
We affirm the decision of the trial court in all respects, save one.
In distributing the assets of the parties, the trial court awarded to the appellee several bank accounts worth approximately $16,000.00. These accounts had been jointly owned by the parties. The accounts should have been divided equally, the amount to each party being approximately $8,000.00. We, therefore, amend the order of the trial court to reflect that the joint accounts are divided equally between the parties.
AFFIRMED as amended.
GRIMES, Acting C.J., and RYDER and DANAHY, JJ., concur.